To compel respondent to include in the tax-roll an amount sufficient to pay three years’ interest upon ten bonds of $1,000 each, issued by the township, in a case where the answer set forth that the township had been divided since the issue of the bonds, and that a levy of the entire amount in one year would seriously distress the taxpayers.
Granted November 15, 1893, directing the levy of sufficient to pay one year’s interest.
The court entertained the petition because it appeared that the circuit judge was a stockholder in the petitioning bank.